Citation Nr: 0301820	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99 15-721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to February 1, 1998, 
for payment of disability compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from November 24, 
1943, to March 18, 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota, which set February 1, 1998, 
as the effective date for the start of disability 
compensation payments based on an election by the veteran of 
VA compensation over military retired pay.  

In December 2000, the Board denied the veteran's claim for an 
earlier effective date for the start of compensation 
payments.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By a May 2001 Order, 
the Court, pursuant to the Appellee's (VA Office of General 
Counsel) Motion for Remand, vacated the Board's December 2000 
decision and returned the case to the Board for further 
development and re-adjudication.  


FINDINGS OF FACT

1.  In March 1947, the veteran was awarded disability 
retirement pay by the service department.  

2.  By a May 1947 rating action, VA awarded a 100 percent 
disability rating for service-connected right nephrectomy 
residuals with left hydronephrosis, effective from March 19, 
1947, the day following the veteran's separation from 
service.

3.  By a May 1947 letter to the veteran, the RO notified the 
veteran of his eligibility to receive retirement pay or 
disability compensation; he was instructed that he would 
continue to receive retired pay unless he filed an election 
to received VA compensation.  

4.  On January 27, 1998, the veteran contacted the RO and 
asked to be considered for payment of disability 
compensation.  In July 1998, the veteran advised the RO that 
he wanted to elect VA disability compensation over military 
retirement pay.  


CONCLUSION OF LAW

The requirements for an effective date prior to February 1, 
1998 for payment of disability compensation have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.31, 3.102, 3.750 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for payment of disability compensation.  
Specifically, he claims that he is entitled to an effective 
date prior to February 1, 1998, to coincide with the date 
when disability compensation became a greater benefit than 
his longstanding award of military retirement pay.

The law and regulations governing effective dates are set out 
in 38 U.S.C.A. § 5110(a)(West 1991 & Supp. 2002) and 38 
C.F.R. § 3.400(b)(2) (2002), which provide that the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.

Section 3.31 (2002), which governs the manner in which 
pension, compensation, and Dependency and Indemnity 
Compensation benefits are paid, provides that

[r]egardless of VA regulations concerning 
effective dates of awards, and except as 
provided in paragraph (c) of this 
section, payment of monetary benefits 
based on original, reopened, or increased 
awards of compensation, pension, 
dependency and indemnity compensation, or 
the monetary allowance under 38 U.S.C. 
1805 for a child suffering from spina 
bifida who is a child of a Vietnam 
veteran may not be made for any period 
prior to the first day of the calendar 
month following the month in which the 
award became effective.  However, 
beneficiaries will be deemed to be in 
receipt of monetary benefits during the 
period between the effective date of the 
award and the date payment commences for 
the purpose of all laws administered by 
the Department of Veterans Affairs except 
that nothing in this section will be 
construed as preventing the receipt of 
retired or retirement pay prior to the 
effective date of waiver of such pay in 
accordance with 38 U.S.C. 5305.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2002).  Section 3.155(a) 
(2002) provides that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

In this case, in a letter to the veteran, dated April 29, 
1947, the veteran was notified that his retirement pay was 
$181.13 per month and that he could elect to receive 
disability compensation in lieu of retirement pay.  In 
addition, in a second letter to the veteran, dated May 26, 
1947, the veteran was notified that his disability 
compensation would be $138.00 per month based on an award of 
a 100 percent rating that had been made that month.  He was 
advised that his award of retirement pay would be continued 
unless he filed an election to receive VA compensation.  He 
was also notified that he could not receive disability 
compensation and retirement pay benefits concurrently.  The 
veteran was further advised that the amount he would receive 
per month in retirement pay was a permanent award, while 
disability compensation could fluctuate based on the degree 
of his disability.  In a letter from the Department of 
Defense, dated October 10, 1951, it was noted that the 
veteran had elected to receive retirement pay.  

As documented by a VA Form 119, Report of Contact, dated 
January 27, 1998, the veteran contacted the RO regarding 
disability compensation.  It was noted that the veteran 
wanted to be considered for the greater benefit.  Thereafter, 
in a VA Form 21-4138 (Statement In Support Of Claim), 
received by the RO in February 1998, the veteran indicated 
that he wanted to reapply for disability compensation for 
service-connected disability.  In a February 1998 letter, the 
RO notified the veteran of the start of payment for 
disability compensation per his request, effective February 
1, 1998.  In a second VA-Form 21-4138, received by the RO in 
July 1998, the veteran indicated that he wanted to elect to 
receive VA disability compensation in lieu of military 
retirement pay.

Based on the evidence of record, it is clear that the veteran 
did not elect VA compensation any earlier than January 27, 
1998, the day he raised the question of election with the RO.  
The veteran's January 1998 contact with the RO is the first 
communication that can be construed as a request for the 
benefit in question.  Under controlling regulations, the 
earliest effective date for payment of disability 
compensation is "the first day of the calendar month 
following the month in which the award became effective."  
Thus, the appropriate effective date for payment of 
disability compensation in this case is February 1, 1998.  
There is no provision for paying benefits from an earlier 
date.  Despite the veteran's assertion that VA should have 
notified him at the point that his disability compensation 
became a greater benefit than his retirement pay, there is no 
provision in the law that requires VA to do so.  
Consequently, the Board finds that the veteran's January 1998 
election controls the outcome.  For the reasons set forth 
above, payment of compensation could not begin any sooner 
than the date set by the RO.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes letters to the veteran, dated April 29, 1947, May 
26, 1947, and October 10, 1951, VA Form 119, Report of 
Contact dated January 27, 1998, VA Form 21-4138 (Statement In 
Support Of Claim), received by the RO in February 1998, and a 
second VA-Form 21-4138, received by the RO in July 1998.  In 
addition, by a November 2002 letter from the Board to the 
veteran, the veteran was informed of the enactment of the 
VCAA and its content.  Moreover, the veteran has been 
afforded the opportunity to present evidence and argument in 
support of the claim.  In this regard, the Board notes that 
in a Statement In Support Of Claim (VA Form 21-4138), dated 
in November 2002, the veteran indicated that he was aware of 
the VCAA and that he had no additional evidence to submit in 
support of his claim. The Board concludes that the 
discussions in the February 1998 RO decision, the statement 
of the case, and in the letters sent to the appellant from 
the RO and the Board during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West Supp. 2002).  
Additionally, these documents have indicated to the veteran 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, in a November 2002 Statement In Support Of Claim (VA 
Form 21-4138), the veteran indicated that he was aware of the 
VCAA and that he had no additional evidence to submit in 
support of his claim.  The facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Indeed, the facts are not in 
dispute.  It is the controlling law and regulations on which 
this case turns.  Consequently, there is no further 
evidentiary development required.  


ORDER

An effective date prior to February 1, 1998, for payment of 
disability compensation is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

